Exhibit SEVERANCE AND RELEASE AGREEMENT THIS SEVERANCE AND RELEASE AGREEMENT (the “Agreement”) is made this 15th day of August 2008 (the “Effective Date”) by and between Thomas M. Kelly (the “Executive”), First Keystone Financial, Inc., a Pennsylvania corporation (the “Company”), and First Keystone Bank, a federally chartered savings bank and wholly owned subsidiary of the Company (the “Bank”).The Company and the Bank are sometimes collectively referred to herein as the “Employers”. W I T N E S S E T H: WHEREAS, the Executive currently serves as President and Chief Executive Officer of each of the Employers; WHEREAS, the Executive currently is a party to separate amended and restated employment agreements with the Company and the Bank, each dated as of December 1, 2004 and each amended as of March 28, 2005 (the “Employment Agreements”), setting forth the terms and conditions of his employment; WHEREAS, the Employers and the Executive have had discussions with respect to the termination of the Executive’s employment and the payments and benefits the Employers would agree to make or provide pursuant to such termination; WHEREAS, the Company and the Bank are each a party to separate Supervisory Agreements with the Office of Thrift Supervision (the “OTS”) dated as February 13, 2006 (the “Supervisory Agreements”); WHEREAS, the Supervisory Agreements provide that the Employers are subject to 12 C.F.R.
